Exhibit 10

FIRST AMENDMENT TO

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 20, 2012 (this
“Amendment”), to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below shall have the
meanings set forth in, or are defined by reference in, Article I below) is among
INTERSIL CORPORATION, a Delaware corporation (the “Borrower”), each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the L/C Issuer
are parties to the Credit Agreement, dated as of September 1, 2011 (as amended
or otherwise modified prior to the date hereof, the “Existing Credit Agreement”,
and as amended by this Amendment and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Credit Agreement as set forth below and the Lenders are willing, on
the terms and subject to the conditions hereinafter set forth, to make such
amendments to the Existing Credit Agreement.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article III.

“Borrower” is defined in the preamble.

“Consenting Lender” is defined in Section 3.3.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Lender” is defined in the preamble.



--------------------------------------------------------------------------------

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENT TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 2.1. Amendments to Article I.

SECTION 2.1.1. Section 1.01 of the Existing Credit Agreement is hereby amended
by inserting a new sentence in the definition “Applicable Rate”, following the
sentence ending “the Applicable Rate shall be equal to Pricing Level 1”, to read
as follows:

“Notwithstanding the foregoing, for the period from June 20, 2012 through
June 30, 2013, the next higher Pricing Level to the Pricing Level that would
otherwise be in effect shall apply to Letter of Credit Fees, Eurocurrency Rate
Loans and Base Rate Loans (and, for avoidance of doubt, the Pricing Level that
would otherwise be in effect shall apply to Commitment Fees).”

SECTION 2.1.2. Section 1.01 of the Existing Credit Agreement is hereby amended
by restating clause (b)(iv) of the definition “Consolidated Fixed Charge
Coverage Ratio” in its entirety as follows:

“(iv) the aggregate amount of all Restricted Payments pursuant to Sections
7.06(d) and (e) (other than any Restricted Payment constituting the purchase,
redemption or other acquisition for cash of Equity Interests issued by the
Borrower)”

SECTION 2.2. Amendments to Article VII. Article VII of the Existing Credit
Agreement is hereby amended as follows:

SECTION 2.2.1. Section 7.06(d) of the Existing Credit Agreement is hereby
amended by inserting the word “and” at the end thereof.

SECTION 2.2.2. Section 7.06(e) of the Existing Credit Agreement is hereby
amended by (a) deleting the semicolon at the end thereof and (b) inserting the
following in lieu thereof:

“; provided that, notwithstanding the Available Amount, at any time that the
Consolidated Leverage Ratio is less than 2.00:1, the Borrower may purchase,
redeem or otherwise acquire for cash Equity Interests issued by it which, when
taken together with all other Restricted Payments of such kind made pursuant to
this Section 7.06(e), shall not exceed an aggregate amount equal to
$100,000,000.”

 

2



--------------------------------------------------------------------------------

SECTION 2.2.3. Section 7.06(f) of the Existing Credit Agreement is hereby
deleted in its entirety.

SECTION 2.2.4. Section 7.11(a) of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

“(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period of the Borrower to
be less than (i) 1.00:1 for the fiscal quarter ending June 30, 2012; (ii) 1.10:1
for each of the fiscal quarters ending September 30, 2012 and December 31, 2012;
(iii) 1.20:1 for the fiscal quarter ending March 31, 2013; and (ii) 1.25:1 for
each of the fiscal quarters ending June 30, 2013 and thereafter.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on the date first written above (the
“Amendment Effective Date”) when the following conditions have been met:

SECTION 3.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower and the requisite
Lenders.

SECTION 3.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced. All
accrued fees and expenses of the Arrangers, the Administrative Agent and the
Lenders (including the fees and expenses of counsel (including any local
counsel) for the Administrative Agent shall have been paid.

SECTION 3.3. Amendment Fee. The Administrative Agent shall have received, for
the ratable benefit of each Lender that has delivered (including by way of
facsimile or email) its executed signature page to this Amendment to the
attention of Ajanaclair Lynch at Mayer Brown LLP, 214 N. Tryon Street, Suite
3800, Charlotte, North Carolina 28202, facsimile number: (704) 377-2033, email
address: alynch@mayerbrown.com, at or prior to 12:00 p.m. (Eastern time) on
June 19, 2012 (each such Lender, a “Consenting Lender”), according to such
Consenting Lender’s Applicable Percentage (as determined on the Amendment
Effective Date), a non-refundable fee in an amount equal to 0.10% of the
Aggregate Commitments (as in effect on the Amendment Effective Date) which fee
shall be deemed fully earned on the Amendment Effective Date and shall be
non-refundable for any reason whatsoever and shall be in addition to any other
fee, cost or expense payable pursuant to the Credit Agreement.

SECTION 3.4. Other Documents. The Administrative Agent shall have received such
other documents, agreements or information as the Administrative Agent, any
Lender or counsel to the Administrative Agent may reasonably request.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 4.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 4.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms and
Borrower confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and conditions of the Existing Credit
Agreement and the Loan Documents, as amended hereby. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Loan Party which would require the consent of
the Lenders under the Existing Credit Agreement or any of the Loan Documents.

SECTION 4.7. Representations and Warranties. To induce the Lenders to execute
and deliver this Amendment, the Borrower hereby represents and warrants to the
Lenders on the Amendment Effective Date that no Default or Event of Default
exists and all statements set forth in Section 4.02(a) of the Credit Agreement
are true and correct as of such date, except to the extent that any such
statement expressly relates to an earlier date (in which case such statement was
true and correct on and as of such earlier date).

SECTION 4.8. California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any controversy arising from or related to the transactions
contemplated by this Amendment or any other Loan

 

4



--------------------------------------------------------------------------------

Document, the court shall, and is hereby directed to, make a general reference
pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision; provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

INTERSIL CORPORATION By:    

/s/ B. Drew Davies

  Name:   B. Drew Davies   Title:   Corporate Controller BANK OF AMERICA, N.A.,
as Administrative Agent By:    

/s/ Angela Lau

  Name:   Angela Lau   Title:   Vice President BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By:    

/s/ William S. Rowe

  Name:   William S. Rowe   Title:   Director JPMORGAN CHASE BANK, N.A. By:    

/s/ Alex Rogin

  Name:   Alex Rogin   Title:   Vice President WELLS FARGO BANK, N.A. By:    

/s/ Dhiren Desai

  Name:   Dhiren Desai   Title:   Vice President

 

First Amendment to

Intersil Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender By:    

/s/ Richard J. Ameny, Jr.

  Name:   Richard J. Ameny, Jr.   Title:   Vice President BARCLAYS BANK PLC,
as a Lender By:    

/s/ Michael J. Mozer

  Name:   Michael J. Mozer   Title:   Vice President COMPASS BANK,
as a Lender By:    

/s/ Mark Sunderland

  Name:   Mark Sunderland   Title:   Senior Vice President MORGAN STANLEY SENIOR
FUNDING,
as a Lender By:    

/s/ Sharon Bazbaz

  Name:   Sharon Bazbaz   Title:   Vice President MORGAN STANLEY BANK, N.A.,
as a Lender By:    

/s/ Sharon Bazbaz

  Name:   Sharon Bazbaz   Title:   Authorized Signatory

 

First Amendment to

Intersil Credit Agreement